DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9, 12, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schlaupitz et al. (US 2008/0067185 – hereinafter Schlaupitz).
Re Claim 9:
Schlaupitz discloses a modular dispenser (10), comprising: a first cover body (56) having an aperture (at 66); a second cover body (52) hingedly coupled to the first cover body (56) through at least one hinge (62) (see Figs. 3 and 5), the first cover body (56) and second cover body (52) movable between an open position and a closed position (see Figs. 3 and 5), the first cover body (56) and second cover body (52) together defining a cavity when in the closed position; and at least one attachment mechanism (20) coupled to the second cover body (52) (see Figs. 1-8E).

Re Claim 12:
Schlaupitz discloses wherein the at least one attachment mechanism (20) comprises a loop (see Fig. 8C) having a flat side (46) and a strap (45) comprising an elastomer material and passing through the loop (by way of 51) to releasably couple to itself *see Figs. 8b and 8C) (see Figs. 1-8C and paragraph [0029]).


Re Claim 20:
Schlaupitz discloses an aperture seal (66) disposed over the aperture (at 66), the aperture seal (66) comprising an elastomeric material and having a slit (61) (see paragraph [0048]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Jannike Lindbergh (US 2012/0118905 – hereinafter Lindbergh).

Schlaupitz discloses a modular dispenser (10), comprising: a first cover body (56) comprising a first face having an aperture (at 66); a second cover body (52) hingedly coupled to the first cover body (56) through at least one hinge (62) (see Figs. 3 and 5), the first cover body (56) and second cover body (52) movable between an open position and a closed position (see Figs. 3 and 5), the second cover body (52) comprising a second face that is opposite the first face of the first cover body (56) when in the closed position (see Fig. 1), the first cover body (56) and second cover body (52) together defining a cavity when in the closed position (see Fig. 1); at least one attachment mechanism (20) integral with the second cover body (52), and a moisture lock (TPE material – gasket) coupled to one of the first cover body (56) and the second cover body (52) and disposed along the interface between the first cover body (56) and the second cover body (52) when in the closed position (see Figs. 1-8E and paragraph [0047]), but fails to teach a moisture lock comprising silicone.

Lindbergh teaches a moisture lock comprising silicone (23) and coupled to one of a first cover body (20) and a second cover body (3) and disposed along the interface between the first cover body (20) and the second cover body (3) when in a closed position (see Figs. 1-8 and paragraph [0063]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Lindbergh to provide a selection of material for sealing as commonly known within the art.


Schlaupitz discloses an aperture seal (66) disposed over the aperture (at 66), the aperture seal (66) comprising an elastomeric material and having a slit (61) that is biased closed (see paragraph [0048]).

Further Re Claim 3:
Schlaupitz discloses an aperture cover (58) hingedly coupled to the first cover body (56) and covering the aperture seal (66), the aperture cover (58) composed of the same material as the first cover body (56) (see paragraph [0047]).

Further Re Claim 8:
Schlaupitz discloses wherein first face and the second face are substantially parallel while in the closed position, and wherein the first face and the second face are both closer to vertical than horizontal when the at least one attachment mechanism is engaged with a (structure) (see Figs. 1-8E).  Examiner further notes that a recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Lindbergh and further in view of Mariola Wolska-Klis (5,439,104 – hereinafter Wolska-Klis).
Re Claims 4 and 18:


Wolska-Klis further in view teaches a dispensing mechanism (14) releasably coupled to a first cover body (58) and passing through an aperture (40) (See Figs. 1-6).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Lindbergh with that of Wolska-Klis to provide increased dispensing of multiple products.

Pittman-Spears further in view teaches a gel dispensing mechanism (22) releasably coupled and wherein a volume enclosed by a first cover body (16) is less than 1/4 a volume enclosed by a second cover body (14) (see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Lindbergh with that of Wolska-Klis and Pittman-Spears to provide a design choice as seen fit by one of ordinary skill in the art. 

Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Lindbergh and further in view of Decker et al. (US 2002/0113187 – hereinafter Decker).

Schlaupitz in view of Lindbergh teaches the device of claim 1, but fails to teach wherein the at least one attachment mechanism comprises a clip, the clip having a head portion partially encircling a receiving void and tapering downward to a tail portion having a tail end, the clip being sufficiently flexible that the tail portion is deflectable away from the second cover body to a distance at least equal to a width of the receiving void, the tail end being biased toward the second cover body.

Decker further in view teaches wherein the at least one attachment mechanism comprises a clip (100), the clip having a head portion partially encircling a receiving void (near 112, near 114 – see Figs. 7 and 8) and tapering downward to a tail portion having a tail end, the clip being sufficiently flexible that the tail portion is deflectable away from the second cover body to a distance at least equal to a width of the receiving void (Examiner notes it’s as flexible as a user moves it), the tail end being biased toward the second cover body (see Figs. 1-24).  Re Claim 7: Decker further in view teaches a utility hanger (126 – see Fig. 13) extending outward from the clip, away from a second cover body, and curving upward (see Fig. 13, see Figs. 1-26).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Lindbergh with that of Decker to provide an alternative mounting means for design purposes as known within the art.  


.

Claims 11, 13, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Decker.
Re Claims 11, 13, 16, and 19:
Schlaupitz discloses the device of claim 9, but fails to teach wherein the at least one attachment mechanism comprises a clip, the clip having a head portion partially encircling a receiving void and tapering downward to a tail portion having a tail end, the clip being sufficiently flexible that the tail portion is deflectable away from the second cover body to a distance at least equal to a width of the receiving void, the tail end being biased toward the second cover body.

Decker further in view teaches wherein the at least one attachment mechanism comprises a clip (100), the clip having a head portion partially encircling a receiving void 


Examiner further notes that Decker does not disclose specific values for at least equal to a width of the receiving void and wherein the receiving void is at least 4 cm wide.  However, one of ordinary skill in the art is expected to routinely experiment with the parameters, especially when the specifics are not disclosed, so as to ascertain the optimum or workable ranges for a particular use.  Accordingly, it would have been obvious through routine experimentation and optimization, for one of ordinary skill in the art to modify their invention to include the most optimum results and efficiency necessary for their particular invention since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Decker and further in view of Michaels et al. (US 2011/0017745 – hereinafter Michaels).
Re Claim 14:
Schlaupitz discloses a lock (64) coupled to the first cover body and movable between an unlocked position and a locked position (see Fig. 3), but fails to specifically teach wherein the lock is engaged with a lock port on the second cover body while in the locked position.

Michaels teaches wherein a lock (64) is engaged with a lock port (65) on a second cover body (as seen by way of reversal of parts) while in the locked position (see Fig. 5, see Figs. 1-5).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz with that of Michales to provide a means for securing a latch as known within the art.

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schlaupitz in view of Decker and further in view of Scott Andochick (US 2010/0219199 – hereinafter Andochick).
Re Claim 17:


Andochick further in view teaches wherein a clip further comprises an elastomeric material that is non-slip along a segment of a head portion that faces a receiving void (see paragraph [0029]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Schlaupitz in view of Decker with that of Andochick to assure proper grip when mounting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373.  The examiner can normally be reached on M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651